Name: 79/493/EEC: Council Decision of 17 May 1979 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-24

 Avis juridique important|31979D049379/493/EEC: Council Decision of 17 May 1979 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 127 , 24/05/1979 P. 0046 - 0046****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , P . 8 AND 9 . COUNCIL DECISION OF 17 MAY 1979 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 79/493/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING ON 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS FOLLOWING THE RESIGNATION OF MR STENBJERRE , OF WHICH THE COUNCIL WAS NOTIFIED ON 11 APRIL 1979 , AN ALTERNATE MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE ' EMPLOYERS ' REPRESENTATIVES ' CATEGORY , HAVING REGARD TO THE NOMINATION SUBMITTED ON 4 MAY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR OLE HJORT IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR STENBJERRE FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 17 MAY 1979 . FOR THE COUNCIL THE PRESIDENT A . GIRAUD